Order, *329Supreme Court, New York County (Karla Moskowitz, J.), entered January 25, 2002, which granted defendant’s motion to dismiss the action upon the ground of forum non conveniens on the condition that defendant submit to the jurisdiction of the courts of Thailand, unanimously affirmed, with costs.
In view of the lack of any discernible connection between this action and New York, and the very substantial nexus between the action and Thailand, where plaintiff and defendant’s Thai affiliate and most of the material witnesses are situated, and where the contracts at issue, governed by Thai law, were entered into, and in view of defendant’s consent to submit to Thai jurisdiction and its agreement to be bound by any judgment rendered against its Thai affiliate, the action’s dismissal upon the ground of forum non conveniens was entirely proper. Indeed, permitting the action, involving numerous Thai witnesses and documents, as well as Thai law, to proceed in New York would, given the availability of the substantially more convenient Thai forum, have resulted in the imposition of an inordinate burden upon New York’s courts (see Islamic Republic of Iran v Pahlavi, 62 NY2d 474, 479 [1984], cert denied 469 US 1108 [1985]). Concur — Tom, J.P., Andrias, Buckley, Williams and Friedman, JJ.